 DEI)(ISIONS OF NATIONAL LABOR RELATIONS BOARDHall-Brooke Hospital, a Division of Hall-BrookeFoundation, Inc. and Connecticut Health Care As-sociales, Petitioner. Case 2 RC 18210August 24, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHtAIRMAN FANNING AND MEMBERS JENKINSAND) PENEI.I.OPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on March 8. 1979, and the Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the excep-tions and briefs, and hereby adopts the Regional Di-rector's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Connecticut Health CareAssociates. and that pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive bargaining repre-sentative of all the employees in the following appro-priate unit for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment:All full-time and regular part-time mental healthworkers, activity workers, cooks, food serviceworkers, dietary aides, general maintenanceworkers, grounds men, carpenters, painters, andhousekeepers employed by the Employer, at itsfacility at 47 Long Lots Road, Westport, Con-necticut, excluding guards and supervisors as de-fined in the Act and all other employees.CHAIRMAN FANNING, dissenting:For reasons set forth in my dissenting opinion inAlyeska Pipeline Service Company, 236 NLRB 1082(1978), 1 would set aside the election in this case. Asin Alyeska, I find that Rehmar, Inc.. 173 NLRB 1434(1968), is dispositive of the issues in this case and that.in order to insure the Board's nonpartisan role in con-ducting elections, a new election must be held.I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 27 for. and 18 against, the Petitioner:there were no challenged ballots and no valid ballots.2 The pertinent parts of the Regional Director's Report on Objections andrecommendations is attached hereto and marked "Appendix."APPENDIXIn Objection 2. the Employer alleges that the Petitionerdistributed campaign literature to which was attached,without explanation. an exact copy of a portion of the Na-tional Labor Relations Board Notice of' Election, includingthe Agency seal and title, thereby creating the impressionthat the Board endorsed the Petitioner and that b theseand other acts of misconduct employees were deprived of afree and uncoerced choice of a bargaining representative?The Petitioner admits including the aforementioneddocument in its mailings to employees but contends that theuse of the document was not an abuse of the Board's pro-cesses.The investigation revealed that on or about January 30,1979, the Petitioner mailed to employees a document con-taining a duplication of that portion of the Board's Noticeof Election headed "Rights of Employees." which docu-ment it stapled to a sheet of its campaign propaganda.7Petitioner's propaganda sheet does not refer to the Boarddocument, nor does its substance relate to anything in thatdocument, nor is there any evidence that the Petitioner re-ferred to the Board document at any time during the elec-tion campaign.The Employer claims that it first learned of the Petition-er's use of this document in its mailings approximately sixdays before the election when the same employee referredto in Objection I. supra, brought the document to the atten-tion of [the Employer's administrator. Marshall] Spurlock.As a general principle, the Board will not tolerate anyattempt to misuse its processes to secure partisan advantageduring an election campaign and will overturn an electionwhere a party either directly or indirectly suggests to thevoters that the Agency endorses a particular party.8How-ever, in the case at bar, Petitioner's mailing of that portionof the Board's notice of election headed "Rights of Employ-ees" cannot reasonably be said to create an impression thatthis Agency was allying itself with or endorsing Petitioner'scampaign. As an examination of' the document will estab-lish, the notice panel in issue sets out employee rights underthe Act. the Board's responsibility to protect employees inthe exercise of those rights, and specific examples of con-duct which are proscribed under the Act. Conduct whichmay not be engaged in by a union is described as fully asthat prohibited by an employer. The panel contains noadded language of union propaganda and was not alteredin any way. Significantly the Board document (panel) closeswith the statement that the National Labor RelationsBoard as an agency of the United States Government doesnot endorse any choice in the election (emphasis added). Thedocument itself was neutral. As for Petitioner's material towhich it was attached, such material could not reasonably' No evidence was submitted by the Employer and none was adduced inthe investigation of "other" acts of misconduct, and it is found that nonesuch occurred.7 The mailing is attached hereto as Appendix B omitted from publica-tion]. The two sheets were folded and mailed without an envelope. Theportion of the Board's Notice of Election which was distributed was a verba-tim duplication of the right hand panel of the Board's standard three-panelnotice.I Columbia lanning Corporation. 238 NLRB 899 citing Allied ElectricProduct. Inc.. 109 NLRB 1270.244 NLRB No. 91618 HALL-BROOKE HOSPITAL.be construed by the employees as part of the Board's publi-cation but was clearly identifiable as partisan campaign lit-erature issued by Petitioner.9As a matter of fact. Petition-er's leaflet indicated on its reverse side that the source ofPetitioner's leaflet was "Your Committee to Elect CHCA'and also gave the full name of Petitioner (CHCA) and itsaddress. Finally it should be noted that the Board's com-plete three-panel notice containing the panel in issue wasposted prior to the election for employees to read in its fullperspective. so that they were in a position to tell it was partof the overall government notice and not a partisan docu-ment or part of any endorsement by the Board of Petitioneror any party to the election.'°09 Monmouth Medical Center. 234 NLRB 328 (1978). citing A Brandt Com-pany. Inc.. 199 NLRB 459.'°There was apparently a delay in the Employer's receipt of the Boardnotices which had been mailed to it eight days before the election scheduledFor the foregoing reasons I find that the document inissue did not compromise the Board's neutrality nor givethe impression of Board endorsement of Petitioner and Iaccordingly recommend that Objection No. 2 be over-ruled.''CONCLUSIONS A ND RECOMMENDA TIONSIt having been found that the Employer's objections arewithout merit. it hereby is recommended that they be over-ruled.for Thursday. March 8. 1979. On Monday, March 5. the Regional Office ,asnotified by phone by the Employer's attorney that the notices had not yetbeen received by the Employer though the attorney had received her copy. Itwas arranged for the Employer's attorney to make phottlaltic copies of thenotice that very day and to give them to the Employer for postingCf. Alveska Pipeline Service Company, 236 NLRB 1082. and the Boardmajority's ruling in Rebmar, Inc.. 173 NLRB 1434.619